DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recite the limitation “the empty container”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the empty container” refers to the container (which lacks the adjective of empty) introduced in claim 1 or if it is attempting to establish the structure of a new empty container. The claim will be interpreted for purposes of examination according to the specifications which seems to indicate that “the empty container” refers to the same container introduced in claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Apone (US 20170079464 A1), in view of Oldani (US 20030106433 A1) and HEUBERGER (EP 2189085 A1).
Regarding claim 1, Apone teaches a milk frothing apparatus (Figure 4 Paragraph 16; frothing milk), comprising: 
- a dispensing wand (wand unit 16) which comprises a first channel having a first inlet configured to 5receive a flow of air-steam mixture from a first delivery conduit (Figure 11 Paragraph 22; first end 121 of the wand unit can be connected with a source of steam and is used to convey fluid though the longitudinal channel) and a first outlet configured to dispense the flow of air-steam mixture into a container (Paragraph 22; a second end of the wand unit 1177 which is partially or completely submerged in milk of the container 118 and where the steam may be discharged from the wand unit 116 wherein the second end 122 is submerged in the milk in the container) designed to receive milk to be frothed (Paragraph 21; container 118 contains milk), 
Paragraph 27 further teaches that the system can include one dispensing nozzle adapted to receive a flow of milk from a milk dispenser and used to dispense the liquid into the interior of the open upper end of the container 118.
10- a support element (support assembly 126) for supporting the container designed to receive the milk to be frothed (Paragraph 25; container manipulation assembly 114 can contain a container 118 receiving feature and/or support assembly 126 such as a platform which is configured to support the container 118), 
- a first delivery conduit configured to deliver a flow of air-steam mixture to the first inlet of the wand (Paragraph 22; the first end 121 of the wand unit 116 is connected with a source of steam), 
- a second delivery conduit configured to deliver milk to the container (Paragraph 27; at least one dispensing nozzle adapted to receive a flow of milk from a source and to dispense the liquid into the interior of the container), 
- a control unit connected to a control valve (Paragraph 83; teaches that the apparatus includes a control valve that is configured to open in response to a command from the controller to allow the liquid milk to flow into the container)
Apone fails to teach:
and a second channel separated from the first channel and having a second inlet configured to receive milk to be dispensed from a second delivery conduit and a second outlet configured to dispense the milk into said container, 
- a second delivery conduit configured to deliver milk to be frothed to the second inlet of the wand, 
15- a pump configured to draw milk, and connected to the second delivery conduit for delivering the milk that has been drawn by the pump into the second delivery conduit, 
- a control unit connected to the pump and configured to control the pump.
Oldani teaches an automatic device for heating and frothing liquid, comprising:
a dispensing wand (steam duct 24) configured to dispense the flow of air-steam mixture into a container designed to receive milk to be frothed (Figure 6 Paragraphs 30 and 36; duct 24 has a plurality of openings for steam outflow into its lower sections heating the milk in container 21), 
- a first delivery conduit configured to deliver a flow of air-steam mixture to the first inlet of the wand (Paragraphs 31 and 36; pressurized steam coming through duct 28 is connected to steam duct 24 by means of electric valve 29) 
- a second delivery conduit configured to deliver milk to be frothed to the container (Paragraph 28; first inlet duct for introducing milk into the container 21)
15- a pump configured to draw milk (Paragraph 29; milk can be transferred by pump 26), and connected to the second delivery conduit for delivering the milk that has been drawn by the pump into the second delivery conduit (Figure 6 Paragraph 42; pump 26 is connected to the second delivery conduit 22 and is responsible for introducing milk into the container 21), 
- control of the pump 26 makes it possible to introduce into the chamber of container 21 just the exact milk required for a given operation (Paragraph 42)
Paragraph 42 further teaches that the operation is completely automatic and no longer depends on the skill and/or sensitivity of the individual operator.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Apone with Oldani and had a pump draw milk into the container and be controlled by a controller. This would be done so that the product quality no longer depends on the skill and/or the sensitivity of the individual operator and it is possible to introduce into the chamber of container just the exact milk amount required for a given operation (Oldani Paragraph 42).
Further the MPEP teaches that automating a manually activity which accomplishes the same result is not sufficient to distinguish it over prior art. MPEP2144.04III.
Apone modified with Oldani fails to teach:
and a second channel separated from the first channel and having a second inlet configured to receive milk to be dispensed from a second delivery conduit and a second outlet configured to dispense the milk into said container, 
- a second delivery conduit configured to deliver milk to be frothed to the second inlet of the wand, 
HEUBERGER teaches an assembly for foaming milk, comprising:
a dispensing wand (foaming unit 2) comprising
- a dispensing wand (foaming unit 2) which comprises a first channel (supply chamber 30 and expansion chamber 32) having a first inlet (mixing chamber 28) configured to 5receive a flow of air-steam mixture from a first delivery conduit (Figure 4 Paragraph 45; section-like connection pipe 64 for steam-air mixture which is directed into the mixing chamber 28) and a first outlet (outlet nozzle 38 and annular gap 40) configured to dispense the flow of air-steam mixture into a container (Figure 1; dashed arrows pointing into vessel 42)
While paragraph 35-36 describe the superheated steam/air mixture 16 as simply milk froth after the mixture 16 enters the mixing chamber and continues its travels through the foaming unit, it should be noted that the milk froth is simply a mixture of superheated steam/air with an additional component (milk) and under broadest reasonable interpretation could still be considered an air-stream mixture.
and a second channel (closed beverage supply channel 44 which is inserted into expansion chamber 32) separated from the first channel (Figures 2-3; closed beverage supply channel does not share a connection with any part of the first channel) 
Paragraph 37 further teaches that the beverage supply cannel 44 runs coaxially thereto from the top to the bottom through housing 36 and is guided in a liquid tight manner inside housing 36.
and having a second inlet (Figure 1; inlet portion of supply channel 44 that supply line 70 is connected to) configured to receive milk to be dispensed from a second delivery conduit (Figure 3; middle of supply channel 44 through which the beverage travels through) and a second outlet (Figure 2; bottom of supply channel 44 through which the beverage is output to the container) configured to dispense the milk into said container (Figure 1; first supply line 10 is the method by which hot beverage is fed from a beverage storage container to a beverage supply channel), 
It should be noted that milk is an example of beverage as the definition of beverage is any liquid suitable for drinking.
- a first delivery conduit configured to deliver a flow of air-steam mixture to the first inlet of the wand (Figure 1 Paragraphs 33-34; air supply device 12 draws ambient air 14 which is mixed with the superheated steam and fed to the frothing unit 2 through supply line 10)
- a second delivery conduit configured to deliver milk to be frothed to the second inlet of the wand (Figure 1; first supply line 10 is the method by which hot beverage is fed from a beverage storage container to a beverage supply channel 44), 
Figure 1 clearly shows that supply line 70 connects to an inlet portion of supply channel 44.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Apone with HEUBERGER and have a second channel in the steam wand which separated from a first inlet deliver milk to the container. This would be done to reduce the complexity of and consolidate the location of various components of the apparatus. 
Furthermore, the MPEP teaches that simply making a component integral would merely be a matter of obvious engineer choice. MPEP2144.04VB.

Regarding claim 9, Apone as modified teaches an apparatus as claimed in claim 1, wherein:
- the wand (wand unit 16) comprises: 
- an immersible end which is designed to be immersed in the container (Paragraph 22; a second end of the wand unit 1177 which is partially or completely submerged in milk of the container 118 and where the steam may be discharged from the wand unit 116), 
- a temperature sensor (Paragraph 22; wand unit includes temperature sensors) arranged at the immersible end, and configured to sense the temperature of the milk in the container when the immersible end is immersed in the milk (Paragraph 47; temperature sensors can detect change in temperature such as when the wand unit 116 penetrates into the liquid) and to generate a temperature signal representative of the milk temperature being sensed (Paragraph 47; system 110 can respond to a temperature set point of the liquid being achieved);
Paragraph 29 teaches that controller 130 communicates and control various components of the system 110.
It is logical to assume that since the system can respond to a temperature being achieved that the temperature sensors able to sense the temperature of the liquid. While Apone does not directly teach that the temperature sensor is located on the immersible end, it would need to be on that end and immersed in the milk to accurately sense the temperature of the liquid.
Further, having temperature sensors located on the immersed end of a frothing wand is known in the art as evidenced by Upston (US 20140069279 A1).
- the control unit is connected to the temperature sensor and is configured to receive the 10temperature signal generated by the temperature sensor and to stop delivery of the flow of air-steam mixture to the first inlet of the wand according to the temperature signal (Paragraph 48; system 110 can reduce or stop the discharge of steam from the wand unit 116 in response to a temperature set point being achieved).  

Regarding claim 10, Apone as modified teaches an apparatus as claimed in claim 1.
HEUBERGER further teaches under one interpretation:
the first channel (feed chamber 30 and expansion chamber 32) is formed in a first body (Figure 3; first mold part 36a) and the second channel (closed beverage supply channel 44) is formed in a second body (central portion of second mold part 36b) separate from the first body (Figure 3; the first mold part 36a and second mold part 36b are separate entities) and attached 15to the first body through an attachment member (rest of second mold part 36b).  
The MPEP teaches that simply making a component separable would merely be a matter of obvious engineer choice. MPEP2144.04VB.
It would be obvious for the same motivation as claim 1.

Regarding claim 12, Apone as modified teaches an apparatus as claimed in claim 10.
HEUBERGER further teaches under one interpretation:
 the first channel (Figure 2; section-like feed pipe 64 in which the steam travels through) and the second channel (Figure 2; beverage supply channel 44 in which the beverage travels though) are formed in a single body (Figure 3; section-like feed pipe and the beverage supply channel are formed of the same second mold part 36b).  
The MPEP teaches that simply making a component integral would merely be a matter of obvious engineer choice. MPEP2144.04VB.
It would be obvious for the same motivation as claim 1.

Claims 2-3, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Apone (US 20170079464 A1) in view of Oldani (US 20030106433 A1) and HEUBERGER (EP 2189085 A1), and in further view of ZHONG (CN 107028493 A).
Regarding claim 2, Apone as modified teaches an apparatus as claimed in claim 1, comprising:
- a sensor device (Paragraph 22; the wand unit includes weight sensors) configured to generate a sensor signal representative of the weight of the container (Paragraph 47; certain variants can measure the weight of the container 118 to approximate the height of the surface of the liquid), 
Since the height of the surface of the liquid is approximated, the amount of liquid could be easily approximated.
Oldani further teaches:
control of the pump 26 makes it possible to introduce into the chamber of container 21 just the exact milk required for a given operation (Paragraph 42)
It would be obvious for the same motivation as claim 1.
Apone as modified fails to teach:
- the control unit being connected to the sensor device and to the pump and being configured to receive the sensor signal generated by the sensor device and to control the pump as a function of the sensor signal.
ZHONG teaches a brewing system, wherein:
- a sensor device (pressure detector) configured to generate a sensor signal representative of the weight of the container (Paragraph 15; pressure detector detects the weight of the empty cup)
- the control unit (processing module 115) being connected to the sensor device (Paragraph 15; pressure detector detects the weight of the empty cup and sends the data to the calculation unit) and being configured to receive the sensor signal generated by the sensor device (Paragraph 15; pressure detector detects the weight of the empty cup and sends the data to the calculation unit).
Paragraph 40 teaches that the pressure detector 1181 detects the weight of the cup and continues to transmit the weight of the cup plus the drink inside. The comparison unit 1153 of the processing module 115 drives the brewing machine body to add liquid to the cup and when the comparison unit 1153 detects that the measured weight is the same as the calculated weight, the brewing is complete. 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Apone with Zhong and have the control unit control the method of adding liquid to the container based on weight of the container. This would be done so that the control unit would know when to start transferring liquid to the container and when the transferring is complete (ZHONG Paragraph 40).
	
Regarding claim 3, Apone as modified teaches an apparatus as claimed in claim 2.
Zhong further teaches:
the sensor device comprises a weighing device (Paragraph 15; pressure detector detects the weight of the empty cup and sends the data to the calculation unit) coupled to the support element (Paragraph 49; cup setting portion 118 has a pressure detector 1181), 
and the sensor signal comprises a weight signal generated by the weighing device and representative of the weight of the container (Paragraph 15; pressure detector detects the weight of the empty cup and sends the data to the calculation unit).  
	It would be obvious for the same motivation as claim 2.

Regarding claim 5, Apone as modified teaches an apparatus as claimed in claim 2.
Zhong further teaches:
- the weight of the empty container is associated with a predetermined amount of milk (Paragraph 40; the calculation unit 1152 adds the weight of the empty cup and the estimated weight of the liquid), 
- the control unit is configured to stop the pump when reaching the predetermined amount of milk defined by the sensor signal generated with the empty container (Paragraph 40; the comparison unit 1153 compares the weight detection value with the total weight, if the two are equal the adding of liquid to the container is complete).
See 112b rejection above for “empty container”.
 Since Oldani teaches that control of the pump 26 makes it possible to introduce into the chamber of container 21 just the exact milk required for a given operation (Paragraph 42), it would be logical to stop the pump when the correct weight is achieved.
It would be obvious for the same motivation as claim 2.

Regarding claim 13, Apone as modified teaches a method of frothing milk using an apparatus as claimed in claim 1, comprising:
10- introducing the flow of air-steam mixture into the container to froth the milk in the container (Paragraph 43; fluid can flow through the wand unit 116 and be discharged into the liquid L in the container thereby heating the liquid)
Apone as modified fails to teach:
- placing an empty container on the support element, 
- recognizing the container and derive a predetermined amount of milk for the container in 5response to such recognition of the container, 
- actuating the milk delivery pump, 
- measuring a parameter representative of the amount of milk delivered by the pump, 
- stopping the pump according to the comparison between the measured parameter and the derived predetermined amount,
ZHONG CN 107028493 A teaches a brewing system, wherein:
- placing an empty container on the support element (Paragraph 15; pressure detector to detect the weight of the cup placed on the cup setting portion), 
- recognizing the container and derive a predetermined amount of milk for the container in 5response to such recognition of the container (Paragraph 40; calculation unit obtains the estimated weight of the beverage and transmits the total weight data to the comparison unit), 
- actuating the milk delivery pump (Paragraph 40; the comparison unit will drive machine to start injecting the liquid into the container),
- measuring a parameter representative of the amount of milk delivered by the pump (Paragraph 40; pressure detector 1181 will continue to transmit the weight of the cup plus the drink inside), 
- stopping the pump according to the comparison between the measured parameter and the derived predetermined amount (Paragraph 40; the comparison unit 1153 compares the weight detection value with the total weight and if the two are equal, the adding of liquid to the container is complete),
Since Oldani teaches that control of the pump 26 makes it possible to introduce into the chamber of container 21 just the exact milk required for a given operation (Paragraph 42), it would be logical to stop the pump when the correct weight is achieved.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Apone with Zhong and control the method of adding liquid to the container based on weight of the container. This would be done so that the control unit would know when to start transferring liquid to the container and when the transferring is complete (ZHONG Paragraph 40).


Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Apone (US 20170079464 A1) in view of Oldani (US 20030106433 A1), HEUBERGER (EP 2189085 A1), and ZHONG (CN 107028493 A) and in further view of Knobloch (US 20110259959 A1).
Regarding claim 4, Apone as modified teaches an apparatus as claimed in claim 2.
Zhong further teaches:
- the sensor device comprises a code reading device (Paragraph 35; sensing device 113 is activated to detect the identification code 121 on the supplementary pack 12) and the sensor signal comprises a reading signal generated by the code reading device (Paragraph 35; sensing device 113 sends the detection result to the processing module 115).
It would be obvious for the same motivation as claim 2.
	Apone as modified fails to teach:
- the sensor device comprises a code reading device and the sensor signal comprises a reading signal generated by the code reading device and representative of the weight of the empty container.
	Knobloch (US 20110259959 A1) teaches code scanning for a container, wherein:
- the sensor device comprises a code reading device and the sensor signal comprises a reading signal generated by the code reading device and representative of the weight of the empty container (Paragraph 2; a container contains a scannable code that indicates an empty weight of the container and this is used to subtract the empty weight of the container from the product inside)
See 112b rejection above for “empty container”.
While Knobloch does not teach of brewing or frothing liquid for consumption, it does solve the same issue as the applicant of conveniently obtaining the weight of the empty container to more conveniently determine the amount of weight of product inside of a container.
It would have been obvious to one of ordinary skill in the art to have modified Apone with Knobloch and added bar codes on the container describing the weight of an empty container and have the code reading device read the bar codes. This would be done so that the weight of an empty is container is known even if the user already placed some milk in the container or residue from a previous operation still lies in the container.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Apone (US 20170079464 A1) in view of Oldani (US 20030106433 A1) and HEUBERGER (EP 2189085 A1), and in further view of ANTRAG (DE 102017123642 A1).
Regarding claim 6, Apone as modified teaches an apparatus as claimed in claim 1.
Apone fails to teach:
a measuring device connected to the control unit and configured to generate a measurement signal representative of the amount of milk delivered by the pump.  
ANTRAG teaches a device for generating milk foam, wherein:
a measuring device (flow meter) connected to the control unit (Paragraph 32; controller 50 controls the functions of the milk pump 10) and configured to generate a measurement signal (Paragraph 32; controller 50 reads measurement data from the flow meter and thus the pumping capacity of the milk pump 10 in order to achieve a set milk volume) representative of the amount of milk delivered by the pump (Paragraph 11; flow meter can be arranged on the suction side of a pump to determine the volume of milk sucked in by the pump).  
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Apone with Antrag and used a flow meter on the pump connected to the control unit. This would have been done to allow the controller to regulate the pump speed and pumping capacity of the milk pump to achieve a specified milk volume (Antrag Paragraph 32).
	
Regarding claim 7, Apone as modified teaches an apparatus as claimed in claim 6.
ANTRAG further teaches:
the measuring device comprises a flow meter (flow meter) which is configured to measure the flow rate of the milk delivered by the pump (Paragraph 11; flow meter can be used to determine the flow rate of the milk).  
It would be obvious for the same motivation as claim 6.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Apone (US 20170079464 A1) in view of Oldani (US 20030106433 A1) and HEUBERGER (EP 2189085 A1), and in further view of AKGUL (WO 2015016801 A2).
Regarding claim 6, Apone as modified teaches an apparatus as claimed in claim 1.
Apone fails to teach:
a measuring device connected to the control unit and configured to generate a measurement signal representative of the amount of milk delivered by the pump.  
AKGUL teaches a hot beverage preparation machine, wherein:
a measuring device (counter) connected to the control unit (Paragraph 3 of Page 5; control unit activates the counter and thus is connected to the counter) and configured to generate a measurement signal representative of the amount of liquid delivered by the pump (Paragraph 2 of Page 2; by stopping the counter when the pump is not operating, the amount of liquid transferred to container can be calculated without error).
 It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Apone with AKGUL and used a counter on the pump connected to the control unit. This would have been done so that the amount of liquid transferred to the container can be calculated without error (Akgul Paragraph 2 of Page 2).

Regarding claim 8, Apone as modified teaches an apparatus as claimed in claim 6, wherein:
the user interface 132 can indicate various information about the system including the total time elapsed to complete a cycle of operational states (Paragraph 31)
AKGUL further teaches:
25- the measuring device comprises a time counter configured to measure a pump working time (Paragraph 2 of Page 2; counter 8 measures the duration of a hot beverage preparation process step wherein the counter stops while the pump is not operating).15time.
It would be obvious for the same motivation as claim 6.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Apone (US 20170079464 A1) in view of Oldani (US 20030106433 A1) and HEUBERGER (EP 2189085 A1), and in further view of Purton (US 20180213968 A1).
Regarding claim 11, Apone as modified teaches an apparatus as claimed in claim 10.
Apone fails to teach: 
the attachment member comprises at least one portion made of a heat-insulating material, - the portion made of a heat-insulating material is arranged in such a position as to thermally 20insulate the first channel from the second channel.  
	Purton teaches a milk frothing probe, wherein:
the attachment member (Figure 1; area between the inner tube which is attached to the steam line and the outside of the milk probe 10 which contains milk) comprises at least one portion made of a heat-insulating material (Figure 1 Paragraph 14; air space 18 separates and insulates the outer tube 15 from the inner tube 14), 
- the portion made of a heat-insulating material is arranged in such a position as to thermally 20insulate the first channel from the second channel (Figure 1 Paragraph 14; air space 18 separates and insulates the outer tube 15 from the inner tube 14).  
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Apone with Purton and had the attachment member contain an air gap between the first channel that contains steam and the second channel that contains milk. This would have been done to keep the surfaces that the milk touches cool so that no cleaning is necessary (Purton Paragraph 6). 
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Apone (US 20170079464 A1) in view of Oldani (US 20030106433 A1), HEUBERGER (EP 2189085 A1), and ZHONG (CN 107028493 A), and in further view of ANTRAG (DE 102017123642 A1).
Regarding claim 14, Apone as modified teaches a method as claimed in claim 13.
Apone fails to teach: 
the step of measuring a parameter representative of the amount of milk delivered by the pump comprises the step of m15measuring the flow rate of the milk delivered by the pump.  
ANTRAG teaches a device for generating milk foam, wherein:
the step of measuring a parameter representative of the amount of milk delivered by the pump comprises the step of m15measuring the flow rate of the milk delivered by the pump (Paragraph 32; controller 50 reads measurement data from the flow meter and thus the pumping capacity of the milk pump 10 in order to achieve a set milk volume).  
Paragraph 11 teaches that the flow meter can be used to determine the flow rate of the milk.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Apone with Antrag and used a flow meter on the pump connected to the control unit. This would have been done to allow the controller to regulate the pump speed and pumping capacity of the milk pump to achieve a specified milk volume (Antrag Paragraph 32).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Apone (US 20170079464 A1) in view of Oldani (US 20030106433 A1), HEUBERGER (EP 2189085 A1), and ZHONG (CN 107028493 A), and in further view of AKGUL (WO 2015016801 A2).
Regarding claim 15, Apone as modified teaches a method as claimed in claim 13.
Apone fails to teach: 
the step of measuring a parameter representative of the amount of milk delivered by the pump comprises the step of measuring a pump working time
Akgul teaches a hot beverage preparation machine, wherein:
the step of measuring a parameter representative of the amount of milk delivered by the pump comprises the step of measuring a pump working time (Paragraph 2 of Page 2; counter 8 measures the duration of a hot beverage preparation process step wherein the counter stops while the pump is not operating).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Apone with AKGUL and used a counter on the pump connected to the control unit. This would have been done so that the amount of liquid transferred to the container can be calculated without error (Akgul Paragraph 2 of Page 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763